internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ---------- ------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-133791-17 date date legend entity a ------------------------- church official b ---------------------------------------------------------------------------------- church official c church d ------------------------------------------------------------------------ ---------------------------------------------------------------------------------- -------------------------------------- church directory e ---------------------------------------- committee f ---------------------------------------------- ---------------------------------------------------------------------------------- --------- ------- --------------------------- ----------------------- plan x year date date dear ------------- this letter is in response to entity a’s request submitted on its behalf by its authorized representative regarding the status of plan x as a church_plan within the meaning of sec_414 of the internal_revenue_code code plr-133791-17 the following facts and representations have been submitted under penalty of perjury on entity a’s behalf entity a is a residential addiction treatment center that has served church d for more than years entity a provides alcoholism and addiction treatment solely to clergy men and women religious and seminarians entity a is a sec_501 non-profit organization and is listed in church directory e entity a’s articles of incorporation provide that entity a was formed in part to perform the ----------------------------------and to encourage their performance for and on behalf of alcoholics and addicts who are in need the ----------------------------------are a basic foundation of church d historically all members of the board_of trustees of entity a have been members of church d although such membership is not required by the bylaws currently at least five of the members of the board_of trustees are -----------------------------------of church d under entity a’s bylaws a minimum of two board_of trustee seats must be held by alumni of entity a meetings of the board begin and end with a church d prayer upon entity a's dissolution entity a’s assets shall be distributed to church official b and church official c and their successors for the use and benefit of church d the president of entity a is selected by the board_of trustees and also serves as the chief_executive_officer of entity a the executive leadership of entity a appointed by the board_of trustees historically has consisted of members of church d and often entity a’s spiritual director or pastor will conduct a traditional ------------------------------------ ------------formally recognizing the executive leader as a ------------- of church d entity a’s bylaws also provide for the appointment of advisory boards whose purpose is to assist management in improving entity a’s services to church d entity a has two such advisory boards all board members of the advisory boards are members of church d and of the board members are -----------------------------------of church d each of entity a’s campuses includes a church d chapel the majority if not all of the governance fundraising and alumni activities of entity a are accompanied by a celebration of a church d religious service and a daily church d religious service is held on entity a’s campus for the benefit of entity a’s staff and clients when clients of entity a are discharged from treatment a church d religious service is held in the client’s honor entity a established plan x a defined_benefit_plan qualified under sec_401 effective in year in order to provide retirement benefits to eligible employees of entity a plan x was frozen effective date plr-133791-17 entity a has the authority to designate the plan_administrator of plan x and has established committee f to administer the retirement benefits of employees of entity a including plan x the members of committee f are appointed by the board_of trustees committee f is comprised of three members entity a’s chief_executive_officer ceo chief financial officer cfo and human resources manager the ceo and cfo are members of church d and members of committee f carry out their duties in accordance with entity a’s mission none of the eligible participants in plan x are employed in connection with a for-profit entity or one or more unrelated trades_or_businesses of entity a within the meaning of sec_513 neither entity a nor committee f has ever filed an affirmative and irrevocable election attached to a form_5500 annual return report of employee_benefit_plan or a form_5300 application_for determination for employee_benefit_plan under sec_410 with regard to plan x however entity a has in the past voluntarily operated plan x in compliance with standards of the employee_retirement_income_security_act_of_1974 erisa as amended including filing form_5500 for the plan paying premiums to the pension_benefit_guaranty_corporation and updating and amending the plan on a continuous basis a notice to interested persons regarding plan x was provided in accordance with revproc_2011_44 2011_39_irb_446 this notice explained the consequences of church_plan status based on the foregoing entity a requests the following rulings a that plan x is and has been a church_plan retroactive to date under the provisions of sec_414 of the code b that entity a’s administration and operation of plan x through committee f as if subject_to title i of erisa does not constitute an irrevocable election under sec_410 with respect to your first ruling_request sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries plr-133791-17 sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches see advocate health care network v stapleton 137_sct_1652 holding that a plan that is maintained by an organization described in sec_414 may be a church_plan under sec_414 even if it was not established by a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 by virtue of the organization’s control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated plr-133791-17 with a church or a convention or association of churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches with respect to your ruling_request under the facts you have represented entity a is a residential addiction treatment center that serves clergy men and women religious and seminarians of church d entity a is listed in church directory e and is a sec_501 non-profit organization entity a’s bylaws provide that one of the purposes of entity a is to carry out certain tenets of church d historically all members of the board_of trustees of entity a have been members of church d upon entity a’s dissolution entity a’s assets are required to be distributed to church official b and church official c for the use and benefit of church d entity a’s bylaws provide for the appointment of advisory boards whose purpose is to assist management in improving entity a’s services to church d each of entity a’s campuses includes a church d chapel the majority if not all of the governance fundraising and alumni activities of entity a are accompanied by a church d religious service and a daily church d religious service is held on entity a’s campus you represent that none of the eligible participants in plan x are employed in connection with a for-profit entity or one or more unrelated trades_or_businesses of entity a within the meaning of sec_513 based on these facts we conclude that entity a is controlled by or associated with church d for purposes of sec_414 we further conclude that the employees of entity a are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches committee f is the plan_administrator of plan x and its sole purpose is to administer entity a’s employee benefit plans the members of committee f are appointed by the board_of trustees of entity a and include entity a’s chief_executive_officer chief financial officer and human resources manager the chief_executive_officer of entity a is selected by the board_of trustees and has historically been a member of church d the spiritual director or pastor of entity a will often conduct a traditional ------ -------------------------------------------- formally recognizing the ceo as a ------------- of church d we thus conclude that committee f is controlled by or associated with church d accordingly plan x is maintained by an organization that is controlled by or associated with a church or a convention or association of churches the principal purpose or plr-133791-17 function of which is the administration of plan x for the provision of retirement benefits for the deemed employees of a church or a convention or association of churches based on the foregoing facts and representations we conclude that plan x is a church_plan as defined in sec_414 and has been a church_plan since date with respect to your second ruling_request sec_410 allows a church or a convention or association of churches which maintains any church_plan to make an irrevocable election that certain provisions of the code and title i of erisa shall apply to the plan as if it were not a church_plan sec_1_410_d_-1 of the regulations provides that the plan_administrator of the church_plan may make the election by attaching an affirmative statement to either i the plan’s annual return required under sec_6058 ie form with respect to the plan which is filed for the first plan_year for which the election is effective or ii a written request for a determination_letter relating to the qualification of the plan eg form sec_1_410_d_-1 does not provide for an alternative form of election accordingly we conclude that the administration and operation of plan x through committee f as if it were subject_to title i of erisa does not constitute an election under sec_410 this letter expresses no opinion as to whether the plan x satisfies the requirements of sec_401 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-133791-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lauson c green branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities-
